United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     February 23, 2004

                     ____________________________               Charles R. Fulbruge III
                                                                        Clerk
                           Summary Calendar
                             No. 03-40850
                     ____________________________

                 IN THE MATTER OF:     LISA VELA WATSON,
                                                                      Debtor.
                     ____________________________


                RUDY WAUQUIN VELA; RICHARD W. VELA;
    JALINDA JOYCE BISSETT; REBECCA LEE VELA; LISA VELA WATSON,

                                                                Appellants,

                                   versus

                JESUS M. CASTELLANO; LA CASA DE NYLON,
          A TEXAS PARTNERSHIP CONSISTING OF ABRAHAM GALONSKY
                          AND ISRAEL LIAZKA,

                                                                  Appellees.



              Appeal from the United States District Court
         for the Southern District of Texas - McAllen Division
                       Civil Case No. M-02-CV-245


Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

             The appellants seek a reversal of the bankruptcy court’s

decision,    affirmed   by   the   district   court,   that   annulled      the

automatic stay as to a foreclosure of a tiny property interest that



     *
            Pursuant to 5th Cir. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
had been transferred to Ms. Watson on the eve of foreclosure.

Appellants    contend   that,      because      the   Watson    bankruptcy    was

eventually dismissed, the bankruptcy court lacked jurisdiction to

annul the automatic stay retroactively.               On the other hand, they

want the bankruptcy court to adjudicate their claim for damages

occasioned by the alleged violation of the stay.

            They   cannot   have    it   both    ways.     If   the   court   had

jurisdiction to reopen the case pursuant to 11 U.S.C. § 350 and

adjudicate their claim, it also had jurisdiction to annul the stay

retroactively, and we find no error in its exercise of discretion

in the annulment decision.

            If the court retained jurisdiction by virtue of the

ongoing litigation between these parties over these matters for the

past seven to eight years, it had jurisdiction to order retroactive

annulment.

            Finally, because the main bankruptcy case was dismissed

for want of prosecution by Ms. Watson, and because the bankruptcy

court indicated it would originally have granted relief from the

automatic stay for lack of equity in the property, appellants’

claim is essentially frivolous:          they can state no damages arising

from the foreclosure.

            The judgments of the district and bankruptcy courts are

AFFIRMED.




                                         2